Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 1 of 14 PageID: 900




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



  HENRY CHURCH VI, individually and on                     Civil Action No. 18-11477 (SDW) (CLW)
  behalf of all others similarly situated,

                        Plaintiff,
                                                           OPINION
                  v.

  GLENCORE PLC, et al.,
                                                           July 31, 2020
                        Defendants.


 WIGENTON, District Judge.
        Before this Court is Defendants’ Glencore PLC (“Glencore”), Ivan Glasenberg

 (“Glasenberg”), and Steven Kalmin’s (“Kalmin”) (collectively, “Defendants”) Motion to Dismiss

 Lead Plaintiff Randall Seymour (“Seymour”) and Plaintiff Michael Shannon’s (“Shannon”)

 (together, “Plaintiffs”) Amended Putative Class Action Complaint (D.E. 33 (“Amended

 Complaint” or “Am. Compl.”)) for lack of personal jurisdiction, forum non conveniens, and for

 failure to state a claim pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6). (D.E.

 43.) This opinion is issued without oral argument pursuant to Rule 78. For the reasons stated

 herein, the Motion to Dismiss is GRANTED.

 I.     BACKGROUND AND PROCEDURAL HISTORY

        This Court writes exclusively for the parties, who are familiar with the procedural and

 factual history of this case and will set forth only those facts necessary to this Court’s analysis.

 On January 7, 2020, Plaintiffs filed the Amended Complaint alleging that Defendants—Glencore;

 Glasenberg, Glencore’s Chief Executive Officer; and Kalmin, Glencore’s Chief Financial

                                                  1
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 2 of 14 PageID: 901



 Officer—violated Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, and Rule 10b-

 5, which was promulgated thereunder. (Am. Compl. ¶¶ 24–25, 335–45.)

          In sum, the Amended Complaint alleges that Glencore, a “natural resource company” that

 produces and markets over 90 commodities worldwide and “often in developing countries” has

 common stock that trades on the New York-based over-the-counter (“OTC”) market under the

 ticker symbols “GLCNF” and “GLNCY.” 1 (Id. ¶¶ 3, 18, 36.) From September 30, 2016 through

 December 5, 2019, Defendants allegedly made false and/or misleading statements and/or failed to

 disclose adverse facts relating to briberies Glencore purportedly engaged in with the Democratic

 Republic of Congo (“DRC”), Venezuela, and Nigeria. (Id. ¶¶ 1–7.) After news regarding various

 countries’ investigations into the alleged bribery was published, Glencore’s common shares

 declined in market value, allegedly damaging investors. (Id. ¶¶ 6–7, 115–34, 138.)

          “On May 18, 2018, Bloomberg reported that the U.K.’s Serious Fraud Office was preparing

 to open a formal bribery investigation into Glencore.” (Id. ¶ 189.) That same day, the share price

 of GLNCY dropped $0.55 per share, and GLCNF dropped $0.32 per share. (Id. ¶ 191.) On July

 3, 2018, Glencore disclosed that it had received a subpoena from the United States Department of

 Justice with respect to the company’s compliance with the Foreign Corrupt Practices Act and

 United States money laundering statutes. (Id. ¶ 205.) That same day, shares of GLNCY fell $0.86

 per share, and GLCNF fell $0.41 per share. (Id. ¶ 208.) Plaintiffs contend that they and other



 1
   Plaintiffs allege that GLNCY is an American Depositary Receipt (“ADR”), which reflects “ownership of shares of
 GLEN common stock that have been deposited with or are otherwise controlled by a depositary institution in the
 United States and held for the benefit of the GLNCY purchaser.” (Am. Compl. ¶ 19); see Pinker v. Roche Holdings
 Ltd., 292 F.3d 361, 367 (3d Cir. 2002) (explaining ADRs, noting that they may be traded on OTC markets, are subject
 to the Securities Exchange Act, and may be “established with little or no involvement of the issuer of the underlying
 security” in the case of unsponsored ADRs or “established with the active participation of the issuer of the underlying
 security” in the case of sponsored ADRs). Here, Defendants contend—and Plaintiffs do not dispute—that the ADRs
 at issue were unsponsored, meaning that they were purportedly issued without participation or approval by Glencore.
 (Compare D.E. 43-1 at 3–4, 13, 18, 20, D.E. 43-2 (“Burton Decl.”) ¶ 25, with D.E. 46.)


                                                           2
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 3 of 14 PageID: 902



 class members were damaged as a result of Defendants’ wrongful acts and omissions. (Id. ¶ 7.)

          Glencore is incorporated in Jersey, United Kingdom, and is headquartered in Baar,

 Switzerland. (Id. ¶ 15; Burton Decl. ¶¶ 4–5.) Glencore allegedly operates some offices and is

 affiliated with operations and/or subsidiaries located in the United States. 2 (Am. Compl. ¶¶ 10,

 15.) Glasenberg is a citizen of Switzerland, South Africa, Australia, and Lithuania, and has

 maintained a primary residence in Switzerland since 1993. (D.E. 43-3 (“Glasenberg Decl.”) ¶¶ 2,

 4–5.) Kalmin is a citizen of Australia and has maintained a primary residence in Switzerland since

 2010. (D.E. 43-4 (“Kalmin Decl.”) ¶¶ 2, 4–5.) Plaintiffs allege that they are located “in the United

 States” and purchased artificially inflated GLCNF/GLNCY shares in the United States,

 specifically Florida for Lead Plaintiff Seymour. (Am. Compl. ¶¶ 13–14; D.E. 46-8 (“Seymour

 Decl.”) ¶ 3.)

          After this Court granted Defendants’ request to exceed the maximum page limit under

 Local Civil Rule 7.2, Defendants filed a joint Motion to Dismiss the Amended Complaint,

 Plaintiffs filed an opposition, 3 and Defendants submitted their reply. (D.E. 43-1, 46, 50.)

 II.      LEGAL STANDARD

                                            A. Forum Non Conveniens

          Pursuant to the doctrine of forum non conveniens, a court may refuse to hear a case despite

 having jurisdiction if doing so would better serve the parties’ convenience and would be in the


 2
   For example, Plaintiffs maintain that at the time they filed the Amended Complaint, Glencore had “offices,
 operations, or subsidiaries located in Alabama, Arizona, California, Connecticut, Delaware, Georgia, Illinois,
 Kentucky, Louisiana, Maryland, Michigan, New York, Ohio, Oregon, Pennsylvania, Rhode Island, South Carolina,
 Tennessee, Texas, Virginia, and Washington.” (Id. ¶ 15; see also D.E. 46 at 43 (citing D.E. 46-1 (“Apton Decl.”), Ex
 D.)) In their opposition brief, Plaintiffs assert, for the first time, that Glencore operates “one of its NorFalco locations”
 in Elizabeth, New Jersey. (D.E. 46 at 44 (citing Apton Decl., Ex. D.))
 3
   Although Defendants stated that they did not oppose a comparable page extension for Plaintiffs’ anticipated
 opposition (D.E. 41), Plaintiffs submitted a 57-page opposition that is less than double-spaced in violation of Local
 Civil Rule 7.2(d)—without the Court’s permission—which certainly exceeds a length comparable to Defendants’
 double-spaced submission. (See D.E. 46.)

                                                              3
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 4 of 14 PageID: 903



 interest of justice. See Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 504 (1947). Analysis of a forum

 non conveniens argument requires consideration of four elements:

                (1) the amount of deference to be afforded to plaintiffs’ choice of
                forum; (2) the availability of an adequate alternative forum where
                defendants are amenable to process and plaintiffs’ claims are
                cognizable;[] (3) relevant “private interest” factors affecting the
                convenience of the litigants; and (4) relevant “public interest”
                factors affecting the convenience of the forum.

 Kisano Trade & Invest Ltd. v. Lemster, 737 F.3d 869, 873 (3d Cir. 2013) (citing Windt v. Qwest

 Commc’ns Int’l, Inc., 529 F.3d 183, 189–90 (3d Cir. 2008)). Defendants “bear[] the burden of

 persuasion as to all elements of the forum non conveniens analysis.” Lacey v. Cessna Aircraft Co.,

 862 F.2d 38, 43–44 (3d Cir. 1988).

        Thus, “[w]hen an alternative forum has jurisdiction to hear the case, and when trial in the

 plaintiff’s chosen forum would ‘establish . . . oppressiveness and vexation to a defendant . . . out

 of all proportion to plaintiff’s convenience,’ or when the ‘chosen forum [is] inappropriate because

 of considerations affecting the court’s own administrative and legal problems,’ the court may, in

 the exercise of its sound discretion, dismiss the case.” Windt, 529 F.3d at 189 (quoting Koster v.

 (Am.) Lumbermens Mut. Cas. Co., 330 U.S. 518, 524 (1947)).

                                          B. Jurisdiction

        Cases brought in federal court must also satisfy jurisdictional requirements over both the

 parties (personal jurisdiction) and the claims (subject matter jurisdiction). When, such as here,

 plaintiffs allege violations of a federal statute that authorizes nationwide service of process, see

 Section 27 of the 1934 Securities Act, 15 U.S.C. § 78aa, the Third Circuit has held that “personal

 jurisdiction may be assessed on the basis of the defendant’s national contacts . . . .” Pinker v.

 Roche Holdings Ltd., 292 F.3d 361, 369 (3d Cir. 2002). Accordingly, when a court assesses “the

 sufficiency of a defendant’s contacts with the forum, [it] should look at the extent to which the

                                                  4
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 5 of 14 PageID: 904



 defendant availed himself of the privileges of American law and the extent to which he could

 reasonably anticipate being involved in litigation in the United States.” Id. at 370 (internal

 quotations omitted).

        Although a court should dismiss a defendant or action if it can readily determine whether

 it lacks jurisdiction, “where subject-matter or personal jurisdiction is difficult to determine, and

 forum non conveniens considerations weigh heavily in favor of dismissal, the court properly takes

 the less burdensome course.” Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S.

 422, 436 (2007). Thus, district courts “may dispose of an action by a forum non conveniens

 dismissal, bypassing questions of subject-matter and personal jurisdiction, when considerations of

 convenience, fairness, and judicial economy so warrant.” Id. at 432.

 III.   DISCUSSION

                                      A. Forum Non-Conveniens

                                 i.     Deference Due to Plaintiff

        Typically, “a plaintiff’s choice of forum should rarely be disturbed,” Piper Aircraft

 Company v. Reyno, 454 U.S. 235, 241 (1981), however, a federal court “may resist imposition

 upon its jurisdiction even when jurisdiction is authorized by the letter of a general venue statute.”

 Gulf Oil Corp, 330 U.S. at 507. Greater deference is afforded to plaintiff’s choice of forum “when

 it is motivated by reasons that the law recognizes as valid, and where the parties have a bona fide

 connection with the United States and the chosen forum.” Steward Int’l Enhanced Index Fund v.

 Carr, No. 09-5006, 2010 WL 336276, at *6 (D.N.J. Jan. 22, 2010) (internal quotations omitted).

 “Ordinarily, a strong presumption of convenience exists in favor of a domestic plaintiff’s chosen

 forum, and this presumption may be overcome only when the balance of the public and private

 interests clearly favors an alternate forum.” Windt, 529 F.3d at 190. Courts should consider where:



                                                  5
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 6 of 14 PageID: 905



 (i) the parties are from; (ii) the evidence is concentrated; and (iii) the relevant conduct occurred.

 Steward, 2010 WL 336276, at *6 (citing Windt, 529 F.3d at 191 (“Indeed, considerations of local

 inconvenience may be so strong as to [] dwarf considerations of national convenience.”)).

          In the present matter, Plaintiffs are purportedly “located in the United States.” (Am.

 Compl. ¶¶ 13–14.) Although a plaintiff’s “connection with the particular federal district must be

 considered,” Steward, 2010 WL 336276, at *7, there is no indication that Plaintiffs are connected

 to New Jersey, nor do they proffer any purported relationship. 4 (See generally Am. Compl.; D.E.

 46 at 52–53 (arguing that Plaintiffs’ choice of forum is proper based on connections with the

 United States and Florida)); see Windt, 529 F.3d at 191 (“Although the relationship between the

 United States and a case generally should be considered, this does not mean that the relationship

 between the local federal court district and the case should not.”); see also Steward, 2010 WL

 336276, at *7–8 (according little deference to Texas and Washington plaintiffs, finding their “lack

 of connection to New Jersey significant”). Nor do Plaintiffs allege that Glencore has any offices

 or subsidiaries in New Jersey. 5 (See Am. Compl. ¶ 10; D.E. 46 at 43 (claiming that Glencore has

 offices/subsidiaries in Pennsylvania, New York, Delaware, Maryland, Virginia, Illinois, Kentucky,

 Georgia, Texas, Washington, Oregon, and California) (citing Apton Decl., Ex. D.)) Rather,

 Glencore is headquartered in Baar, Switzerland, and incorporated in Jersey, United Kingdom.



 4
   In fact, Plaintiffs never contend that they live in New Jersey; rather, they generally allege to reside “in the United
 States.” (Am. Compl. ¶¶ 13–14). Although Plaintiffs’ opposition brief states that they both reside in Florida (D.E. 46
 at 52), Seymour declared that he was located in Florida when he purchased GLCNF shares. (Seymour Decl. ¶ 3.)
 Neither Seymour nor Shannon allege that they are Florida residents. (See generally Am. Compl., D.E. 46, Seymour
 Decl.)

 5
   In their opposition brief, Plaintiffs assert that Glencore has an operation in Elizabeth, New Jersey. (D.E. 46 at 44
 (citing Apton Decl., Ex. D.)) However, the Court’s review of Plaintiffs’ exhibit reflects that this purported location
 is merely used as a “Rail-to-Truck Transfer Facility” by NorFalco, “a Glencore Company,” and therefore provides
 little, if any, support in Plaintiffs’ favor. (See Apton Decl., Ex. D); see also Steward, 2010 WL 336276, at *7–8
 (according little deference to plaintiffs’ choice of forum, notwithstanding that the defendant maintained a “business
 unit” in New Jersey). For example, the same exhibit reflects that NorFalco has at least two office locations in Canada
 and Connecticut, with no apparent offices in New Jersey. (See Apton Decl., Ex. D.)

                                                            6
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 7 of 14 PageID: 906



 (Am. Compl. ¶ 15; Burton Decl. ¶¶ 4–5, 27.)

          Moreover, the alleged conduct giving rise to Plaintiff’s claims purportedly occurred abroad

 in the DRC, Venezuela, and Nigeria. (See generally Am. Compl.); see also Archut v. Ross Univ.

 Sch. of Veterinary Med., 2013 WL 5913675, at *7 (D.N.J. Oct. 31, 2013) (“[I]f the operative facts

 giving rise to the complaint occurred outside of the chosen forum, then deference owed to a

 plaintiff’s choice of forum is reduced.”). Plaintiffs do not refute Defendants’ contention that the

 alleged misstatements/omissions were crafted and approved in Switzerland, where Glencore is

 headquartered, and that earnings calls were usually conducted from Switzerland or the United

 Kingdom. 6 (Compare Burton Decl. ¶¶ 26–40, with D.E. 46.) Furthermore, because the Amended

 Complaint’s allegations are centered abroad, there is no indication that New Jersey houses any

 evidence relevant to this matter. (See generally Am. Compl.; see also D.E. 46.) For example,

 documentary evidence of the alleged securities fraud is likely contained in Switzerland, and most

 witnesses appear to reside outside New Jersey. (See Am. Compl.; D.E. 43-1 at 52 (arguing that

 the “witnesses and documents related to the challenged statements are located in Switzerland”);

 Burton Decl. ¶¶ 28–40 (same)); see also Kisano, 737 F.3d at 877–78 (noting that defendants need

 not provide specific details on potential witnesses and testimony).

          For these reasons, Plaintiff’s choice of forum is accorded less deference. 7 See Archut, 2013

 WL 5913675, at *7 (declining to award plaintiff’s choice of forum full deference, noting that while

 plaintiff lived in North Carolina and chose to bring the action in the United States, the facts



 6
   For example, Defendants assert that the August 8, 2018 earnings call cited in the Amended Complaint was conducted
 from Switzerland. (Burton Decl. ¶ 38; see Am. Compl. ¶ 212.)
 7
   Moreover, Plaintiffs appear to concede that Glencore never sponsored the ADRs at issue, which distinguishes this
 case from In re Volkswagen “Clean Diesel” Marketing, Sales Practices, & Products Liability Litigation, No. 2672,
 2017 WL 66281 (N.D. Cal. Jan. 4, 2017). For example, in In re Volkswagen, the court accorded deference to out-of-
 state plaintiffs’ choice of forum, reasoning in part that Volkswagen sponsored the ADRs at issue and thus was “directly
 involved in the [ADRs’] domestic offering.” 2017 WL 66281, at *1, 5, 8.

                                                           7
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 8 of 14 PageID: 907



 underlying her claims occurred abroad).

                                    ii.    Adequate Alternate Forum

         Next, in order for Defendants to show that there is an adequate alternative forum, two

 conditions must be met: (1) “[D]efendant[s] must be amenable to process in the alternative forum”

 and (2) “the subject matter of the lawsuit must be cognizable in the alternative forum in order to

 provide [P]laintiff[s] with appropriate redress.” Fiscus v. Combus Fin. AG, No. 03-1328, 2006

 WL 1722607, at *12 (D.N.J. June 20, 2006) (citing Piper, 454 U.S. at 254, n. 22; Kultur Int’l Films

 Ltd. v. Covent Garden Pioneer, FSP., Ltd., 860 F. Supp. 1055, 1063 (D.N.J. 1994)). To meet their

 burden on the second prong, “[c]ourts in this District have recognized that a defendant . . . [may]

 present[] . . . certifications and affidavits of foreign attorneys or legal experts from the proposed

 foreign jurisdiction attesting to the fact that the type of relief a plaintiff is seeking is available in

 that country.” Id.

         Here, Defendants are willing to consent to jurisdiction in Switzerland as it relates to

 Plaintiffs’ claims. (D.E. 43-1 at 55; D.E. 50 at 27.) Additionally, Switzerland’s judicial system

 permits the adjudication of the subject matter of Plaintiffs’ securities fraud claims. 8 (See D.E. 43-

 5 (“Droese Decl.”) ¶ 7(c) (Swiss-barred attorney and professor of law concluding that the subject

 matter of Plaintiffs’ claims are cognizable in Switzerland with adequate remedies); see also id. ¶¶

 22–27); In re Optimal U.S. Litig., 837 F. Supp. 2d 244, 252, 256–57 (S.D.N.Y. 2011) (finding

 Switzerland an adequate forum for “federal securities law” and “substantially identical” common

 law fraud claims because Switzerland “permit[s] litigation on the subject matter of the dispute and

 offer[s] remedies for the wrong plaintiff allege[d]”). Moreover, the court need not “conduct[]


 8
   Plaintiffs did not cite—nor did the Court find—any case to the contrary, i.e., stating that securities claims and
 remedies are unavailable in Switzerland. (See D.E. 46.) Nor do Plaintiffs dispute that Defendants are amenable to
 service in Switzerland. (See generally id.)


                                                         8
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 9 of 14 PageID: 908



 complex exercises in comparative law” as part of the forum non-conveniens analysis. Warner

 Tech. & Inv. Corp. v. Hou, No. 13-7415, 2014 WL 7409978, at *4 (D.N.J. Dec. 31, 2014) (quoting

 Piper, 454 U.S. at 251) (concluding that China was an adequate alternate forum for plaintiff’s

 claims, including alleged violations of the Securities Exchange Act); see also Wilmot v. Marriott

 Hurghada Mgmt., Inc., No. 15-618, 2016 WL 3457007, at *1 (D. Del. June 22, 2016), aff’d, 712

 F. App’x 200 (3d Cir. 2017); Lexington Ins. Co. v. Forrest, 263 F. Supp. 2d 986, 1000 (E.D. Pa.

 2003) (noting that differences between foreign and American law did not preclude suit abroad).

 Thus, Defendants have met their burden by showing that at least one adequate alternate forum

 exists. 9

                                iii.   Private and Public Interest Factors

             Lastly, the court must balance the private and public interest factors. The private interest

 factors include:

                    relative ease of access to sources of proof; availability of
                    compulsory process for attendance of unwilling, and the cost of
                    obtaining attendance of willing, witnesses; possibility of view of
                    premises, if view would be appropriate to the action; and all other
                    practical problems that make trial of a case easy, expeditious and
                    inexpensive.

 Gulf Oil Corp., 330 U.S. at 508. Under the private interest factors, dismissal is generally favored

 when a majority of the evidence and witnesses are located in a foreign forum and the alleged

 misconduct is centered there. See, e.g., Baez v. Marriott Int’l, Inc., No. 18-1894, 2018 WL

 3801251, at *3 (D.N.J. Aug. 9, 2018) (“The Third Circuit has repeatedly held that, when the


 9
   Plaintiffs also argue that Switzerland is not an adequate alternate forum because Defendants failed to establish
 whether a judgment against them could be enforced in Switzerland. (See D.E. 46 at 53.) However, Plaintiffs’
 contention wholly ignores Defendants’ expert declaration—and Plaintiffs do not provide any competing affidavit—
 which states that Swiss courts can exercise jurisdiction over all Defendants because they are domiciled in Switzerland.
 (See Droese Decl. ¶¶ 13–17); see Royal Gist-Brocades N.V. v. Sierra Prod. Ltd., No. 97-1147, 1997 WL 792905, at
 *5 (E.D. Pa. Dec. 22, 1997) (commenting, in the context of a personal jurisdiction analysis, that “[i]t would certainly
 be easier for a court [in British Columbia] to enforce . . . [a] judgment against citizens of that province”).


                                                           9
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 10 of 14 PageID: 909



 overwhelming majority of witnesses and evidence reside in a foreign forum, dismissal on the

 grounds of forum non conveniens is appropriate.”) (citing Kisano, 737 F.3d at 878).

         Here, the relevant documentary evidence and other potential witnesses are likely located

 outside the United States, which may burden Defendants with additional costs and implicate

 compulsory process for unwilling witnesses. 10 (See generally Burton Decl.; Glasenberg Decl. ¶¶

 2, 4–5 (attesting to citizenship and residency in Switzerland); Kalmin Decl. ¶¶ 2, 4–5 (attesting to

 citizenship in Australia and residency in Switzerland)); see also Online Payment Solutions Inc. v.

 Svenska Handelsbanken AB, 638 F. Supp. 2d 375, 388 (S.D.N.Y. 2009) (stating that while “the

 costs of transporting documents are not as prohibitive as they once were,” when “the majority of

 relevant evidence is located abroad, the burden imposed on the parties is still significant and favors

 dismissal”). Indeed, other than Plaintiffs’ location in the United States, and their purchase of

 Glencore securities on an OTC market from within the United States, Plaintiffs do not dispute that

 the witnesses or evidence relevant to their claims are located abroad. (See generally D.E. 46); see

 also Brunswick GmbH v. Bowling Switzerland, Inc., No. 07-471, 2008 WL 2795936, at *4 (D. Del.

 July 18, 2008) (“Plaintiff has presented no evidence rebutting [d]efendant’s contention that all of

 the pertinent documents and witnesses are located in Switzerland . . . .”). Plaintiffs also do not

 dispute that the “fraud [they] complain[] of occurred, if anywhere, in [Switzerland]” and elsewhere

 abroad. See Warner, 2014 WL 7409978, at *8; (compare Burton Decl. ¶¶ 34–40, with D.E. 46);



 10
    Nor do Plaintiffs contest that discovery of evidence located abroad will likely be subject to processes under the
 Hague Convention. (Compare D.E. 43-1 at 57–58, D.E. 50 at 29, and Droese Decl. ¶¶ 20–21, with D.E. 46); see
 Crosstown Songs U.K. Ltd. v. Spirit Music Grp., Inc., 513 F. Supp. 2d 13, 17 (S.D.N.Y. 2007) (noting that defendant
 would “have to engage in the time-consuming and expensive process of obtaining essential documentary evidence
 and witness testimony under the Hague Convention” if the suit was not dismissed); see also Erausquin v. Notz, Stucki
 Mgmt. (Bermuda) Ltd., 806 F. Supp. 2d 712, 728 (S.D.N.Y. 2011) (commenting that plaintiffs failed to account for
 the costs associated with discovery in Switzerland such as foreign privacy law compliance); In re Alcon S’holder
 Litig., 719 F. Supp. 2d 263, 276 (S.D.N.Y. 2010) (noting that because defendants were based and incorporated in
 Switzerland, the burden of obtaining evidence “would likely be substantially reduced in Switzerland”).


                                                         10
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 11 of 14 PageID: 910



 see also Howe v. Goldcorp Investments, Ltd., 946 F.2d 944, 951 (1st Cir. 1991) (dismissing on

 forum non conveniens grounds where “the relevant actions, statements and omissions that underlie

 the plaintiff’s claims of ‘misrepresentation’ or ‘fraud’ originated in Canada” and “[m]ost of the

 background facts that might show those statements or omissions to be materially false or

 misleading occurred in Canada”). For these reasons, all practical considerations “that make trial

 of a case easy, expeditious and inexpensive,” Gulf Oil Corp., 330 U.S. at 508, weigh in favor of

 dismissal. 11 Thus, the private interest factors weigh against litigating this matter in New Jersey.

          Similarly, the public interest factors weigh in favor of dismissal. The public interest factors

 include:

                    the administrative difficulties flowing from court congestion; the
                    “local interest in having localized controversies decided at home”;
                    the interest in having the trial of a diversity case in a forum that is at
                    home with the law that must govern the action; the avoidance of
                    unnecessary problems in conflict of laws, or in the application of
                    foreign law; and the unfairness of burdening citizens in an unrelated
                    forum with jury duty.

 Piper, 454 U.S. at 241 n.6 (citing Gulf Oil Corp., 330 U.S. at 508–09). “In evaluating the public

 interest factors[,] the district court must consider the locus of the alleged culpable conduct, often

 a disputed issue, and the connection of that conduct to the plaintiff’s chosen forum.” Lacey, 862

 F.2d at 48 (internal quotations omitted).

          Here, as noted above, there is no apparent connection to New Jersey. (See Am. Compl.;

 D.E. 46); see also Steward, 2010 WL 336276, at *10 (finding it “especially significant that neither

 of the named plaintiffs [were] from New Jersey”). Rather, the center of Defendants’ purported



 11
    Notably, Plaintiffs do not cite any case to support the contention that it would be difficult for potential U.S.-based
 class members to litigate in Switzerland. (See D.E. 46 at 53, 55.) For example, Plaintiffs do not argue that Switzerland
 fails to provide a procedural class action mechanism or that it is more difficult to meet class action requirements under
 Swiss law. (See generally id.) Moreover, evidence pertaining to purchases of OTC market shares that might be
 located in the United States is, as Plaintiffs concede, likely relevant to the issue of class certification and damages, not
 securities fraud liability. (See D.E. 46 at 54–55.)

                                                             11
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 12 of 14 PageID: 911



 securities violations appears to have occurred abroad in Switzerland, where the alleged

 misstatements/omissions were drafted and approved. (See Burton Decl. ¶¶ 26–40); see also

 Knopick v. UBS AG, 137 F. Supp. 3d 728, 737 (M.D. Pa. 2015) (weighing public interest factors

 in favor of defendants, notwithstanding various forum selection clauses pointing to Switzerland,

 where Switzerland had “an equally strong interest in policing the foreign activities of its native []

 institutions” and a “great majority of the events that predicate[d] [p]laintiff’s claims occurred in

 Switzerland” rather than the forum state). Accordingly, because “the locus of this dispute lies in

 Switzerland, it would be unfair to burden [New Jersey] citizens with jury duty in this matter.” See

 Brunswick GmbH, 2008 WL 2795936, at *4; Suhail v. Trans-Americainvest (St.Kitts), Ltd., No.

 14-7386, 2015 WL 4598809, at *6 (D.N.J. July 29, 2015) (stating that “litigation . . . in New Jersey

 would increase court congestion and present unnecessary administrative difficulties, since the

 operative facts giving rise to the action occurred outside of New Jersey”); Warner, 2014 WL

 7409978, at *8 (noting no local interest in deciding securities claims in New Jersey where the

 alleged acts and omissions “occurred largely in China”). Moreover, given that this district has one

 of the largest total number of filings recorded in the country, the administrative difficulty stemming

 from court congestion also weighs in favor of dismissal. See U.S. District Courts–Combined Civil

 and     Criminal     Federal     Court      Management       Statistics    (March      31,     2020),

 https://www.uscourts.gov/statistics/table/na/federal-court-management-statistics/2020/03/31-1

 (noting 20,340 filings in the District of New Jersey).

        Finally, the Court need not “concern itself with the application or choice of the substantive

 law a court in [Switzerland] may apply.” Warner, 2014 WL 7409978, at *7. Thus while litigating

 abroad “may prevent plaintiffs from availing themselves of some benefits of United States

 securities laws,” id., dismissal on forum non conveniens grounds “is not trumped simply because



                                                  12
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 13 of 14 PageID: 912



 the foreign forum will apply different substantive law than an American court.” Capital Currency

 Exch., N.V. v. Nat’l Westminster Bank PLC, 155 F.3d 603, 609–10 (2d Cir. 1998).

           For the reasons stated above, the Court finds that the private and public interest factors

 weigh in favor of dismissal on forum non conveniens grounds. Accordingly, dismissal of this

 action is appropriate. See Allstate Life Ins. Co. v. Linter Group Ltd., 994 F.2d 996, 1002 (2d Cir.

 1993) (stating that there is no prohibition on “dismissing a securities action on the ground of forum

 non conveniens” in favor of a foreign forum) (citing Howe, 946 F.2d at 945, 950).

                                                 B. Jurisdiction

         Finally, because this Court concludes, in exercising its discretion, that dismissal is

 appropriate on the ground of forum non conveniens, it need not reach the merits of Defendants’

 arguments under Rules 12(b)(2) and 12(b)(6). 12 See Sinochem, 549 U.S. at 436 (recognizing that

 courts have the discretion to defer deciding issues relating to personal and subject matter

 jurisdiction when dismissing case under forum non-conveniens grounds); Chigurupati v. Daiichi

 Sankyo Co., 480 F. App’x 672, 674 n.3 (3d Cir. 2012); Francois ex rel. Estate of Francois v.

 Hartford Holding Co., 424 F. App’x 138, 140 (3d Cir. 2011) (upholding dismissal on forum non

 conveniens grounds where the district court declined to decide whether it had jurisdiction over the

 action “particularly given the lack of connection between plaintiffs’ claims and the United States”);

 see also Hoffman v. Nordic Nats., Inc., 837 F.3d 272, 277 (3d Cir. 2016).




 12
   Furthermore, the issue of personal jurisdiction is not entirely clear where, as here, Plaintiffs purchased ADRs or
 foreign shares listed on an OTC market. See Baez, 2018 WL 3801251, at *5 n.2 (stating that while it need not consider
 personal jurisdiction because it dismissed the case on forum non conveniens grounds, it was “not clear that the Court
 would have personal jurisdiction over [d]efendants”); see also S.E.C. v. Straub, 921 F. Supp. 2d 244, 256–57
 (S.D.N.Y. 2013) (finding sufficient minimum contacts with the United States where individual defendants were
 “engaged in a cover-up through their statements to [the company’s] auditors knowing that the company traded ADRs
 on an American exchange, and that prospective purchasers would likely be influenced by any false financial statements
 and filings”) (emphasis added).

                                                         13
Case 2:18-cv-11477-SDW-CLW Document 52 Filed 07/31/20 Page 14 of 14 PageID: 913



 IV.     CONCLUSION

         For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED. An

 appropriate order follows.

                                                ___/s/ Susan D. Wigenton_____
                                                SUSAN D. WIGENTON, U.S.D.J.

 Orig:         Clerk
 cc:           Cathy L. Waldor, U.S.M.J.
               Parties




                                           14
